Citation Nr: 0016299	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
back disorder.  

2. Entitlement to an increased rating for cold injury 
residuals to the right lower extremity, currently 
evaluated as 20 percent disabling.  

3. Entitlement to an increased rating for cold injury 
residuals to the left lower extremity, currently evaluated 
as 20 percent disabling.  

4. Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the left wrist, involving Muscle 
Group VII, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
June 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for a back 
disorder was denied in an October 1996 rating action.  He was 
notified of the decision and did not perfect an appeal; under 
the law, the decision became final.  The present appeal 
arises from an October 1998 rating action, which determined 
that new and material evidence had not been presented to 
reopen the veteran's claim for service connection for a back 
disorder.  In addition, the RO also increased the veteran's 
disability rating for cold injury residuals (trench foot) of 
the right and left lower extremities to 20 percent, effective 
from January 1998.  The veteran filed an NOD in November 
1998, and the RO issued an SOC that same month.  The veteran 
filed a substantive appeal in January 1999.  A supplemental 
statement of the case was issued in April 1999.  

The Board notes that the issue with respect to residuals of a 
GSW to the left wrist will be discussed in the Remand section 
of this decision.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection for a back disorder was denied in an 
October 1996 rating decision; the veteran did not appeal 
the decision and, under the law, it became final.  

3. The evidence introduced into the record since the October 
1996 rating decision which denied service connection for a 
back disorder, is cumulative of evidence previously 
considered or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4. On VA cold injury protocol examination in April 1998, the 
veteran reported that the sensation in his feet had grown 
much worse, and that his feet were hypersensitive to cold 
and numb in cold weather; on clinical evaluation, there 
were no findings of amputation or other tissue loss, the 
veteran's toenails were found distorted and discolored, 
and there were hyperkeratotic spots on the soles of his 
feet, without tenderness or evidence of active 
inflammation.  

5. There is an approximate balance of positive and negative 
evidence as to whether the veteran suffers from pain, 
numbness, cold sensitivity, nail abnormalities, and 
locally impaired sensation with respect to his feet.  






CONCLUSIONS OF LAW

1. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a back disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2. Resolving reasonable doubt in favor of the veteran, the 
rating criteria for a 30 percent rating for cold injury 
residuals of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.104, 
Diagnostic Code 7122 (1999).  

3. Resolving reasonable doubt in favor of the veteran, the 
rating criteria for a 30 percent rating for cold injury 
residuals of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.104, 
Diagnostic Code 7122 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A review of the veteran's service medical records reflects 
that, in January 1945, he was wounded in action in Belgium 
when he was struck in the left hand by a bullet.  A treatment 
record, dated that same month, noted the entry of the bullet 
to have been the left dorsal surface, with an exiting on the 
volar (palm of the hand) surface.  The veteran suffered a 
severe perforating wound of the left hand, which resulted in 
a compound, comminuted fracture of the hamatum (unciform 
bone), as well as a compound, comminuted fracture of the 4th 
metacarpal bone.  

Later that month, the veteran's left hand and wrist were 
placed in a plaster-of-paris cast.  He was subsequently 
transferred stateside and arrived at Oliver General Hospital 
in March 1945.  A radiographic study at that facility 
revealed old healed fractures of the hamate bone and the 
proximal end of the 4th metacarpal, with only slight 
resulting deformity.  The cast was subsequently removed and 
motion of the left wrist restarted.  While at the hospital, 
the veteran also reported a history of in-service back pain 
for two days after falling backward down a hill and landing 
on an entrenching tool.  

Subsequently, during a separation medical examination in June 
1946, the veteran was noted to suffer from stiffness and 
weakness in his left wrist.  

In August 1946, following his release from active service, 
the veteran was medically examined for VA purposes.  On 
clinical evaluation of his left wrist and hand, the examiner 
noted a 11/4-inch-long, non-painful scar.  There was normal 
pronation and supination of inversion of the left wrist.  
Eversion was not limited but the veteran complained of pain 
as a result of that motion.  In addition, the veteran was 
reported as having normal extension and flexion of all left 
fingers, and he could approximate first and fifth fingers.  
The gripping power of the left wrist was reported as 
diminished as compared to the right.  There was no reported 
loss of sensation in the fingers, hand, or wrist.  

In September 1946, the RO service connected the veteran for 
residuals of a GSW to the left wrist, scars, and awarded a 10 
percent disability rating.  

At an April 1947 VA medical examination, the veteran 
complained of occasional pain and aching of his left wrist on 
use.  He reported the wrist as going "dead" on occasion.  
On clinical evaluation, the examiner noted two small rounded 
healed scars, one being mid-dorsum of the left hand, and the 
other being on the upper medial aspect of the left hand.  The 
examiner noted that the left hand exhibited no apparent 
dysfunction, and all movements of the left wrist were made 
normally without discomfort.  The examiner's diagnosis 
included slight functional disturbance.  

In a September 1947 rating decision, the RO service connected 
the veteran for residuals of a GSW to the left wrist, Muscle 
Group (MG) VII, and awarded a 10 percent disability 
evaluation, effective from June 1946.  The RO also service 
connected the veteran for bilateral trench foot, awarding a 
noncompensable disability evaluation, also effective from 
June 1946.  He was denied service connection for a back 
disorder.  In a January 1948 Board decision, the veteran was 
awarded separate ratings of 10 percent for involvement of the 
muscles of the hand (MG VII), and 10 percent for limitation 
of motion of the left wrist.  

Subsequently, in October 1968, the veteran was examined by 
C.L. Walton, M.D.  On clinical evaluation, Dr. Walton's 
findings, with respect to the veteran's left wrist, were 
within normal limits.  Grip strength of the left hand was 
noted as good, but a bit diminished as compared to the right.  
Dr. Walton reported the veteran as being right-handed.  In 
December 1968, the veteran was medically examined for VA 
purposes.  A radiographic study of his left wrist was within 
normal limits.  On clinical evaluation, there was full 
flexion; with extension, pronation, and supination normal.  
In addition, there was good grip strength, which was 
approximately equal in both the right and left hands.  All 
deep tendon reflexes were normal in both upper and lower 
extremities.  

In January 1977, the RO received a Report of Attending 
Physician, dated that same month.  It was noted by S.M. Shah-
Khan, M.D., that the veteran had been left-handed at the time 
of his injury in service, but that he was now using his right 
hand.  Dr. Shah-Khan reported that the veteran complained of 
progressive weakness in his left hand, and that his grip was 
weak.  The final diagnoses included severe injury to the left 
wrist, progressive weakness of the left hand, and torn left 
biceps fascia with a mass over the left biceps muscle.  

In April 1977, the veteran underwent VA examination with 
respect to his left wrist disability.  He was noted to suffer 
from a mass in his left biceps, and to have diffuse weakness 
of his entire left hand with decreased sensation over the 
little and ring finger, with normal sensation over the thumb 
and index finger.  The decreased sensation was also reported 
over the entire volar aspect of the left arm.  The left wrist 
was noted to have an almost full range of motion as compared 
to the right wrist.  A radiographic study of the veteran's 
cervical spine revealed slight sharpening of the margins of 
the vertebral bodies.  The examiner's diagnosis included GSW 
of the left wrist with minimal involvement of the intrinsics 
and extensor tendons, as well as minimal limitation of motion 
of the left wrist; and mass of the distal biceps, with 
apparent cervical neuropathy with decreased sensation and 
decreased strength of the left hand.  

In September 1977, the RO received a discharge summary from 
the VA Medical Center (VAMC) in Asheville, dated from May to 
June 1977.  The summary noted the veteran having undergone an 
excision of a mass from his left biceps.  During his hospital 
course, in response to complaints of left upper extremity 
weakness and bone pain, an electromyograph (EMG) and nerve 
conduction studies had been performed, revealing a slowing in 
the proximal portion of the left ulnar nerve as a significant 
finding.  There were also abnormal findings with respect to 
the extensor carpi radialis.  The discharge diagnosis was 
fibroma of the left biceps, left thoracic outlet syndrome, 
and cervical spine arthritis.  In December 1977, the RO 
received a VAMC Asheville treatment record, dated in June 
1977.  The record noted the veteran's report that his neck 
and arm pain was improving, with continued ulnar nerve 
paresthesia.  

Thereafter, in September 1996, the RO received a medical 
report from Joseph Walker, M.D., dated that same month, which 
noted the veteran's complaints of low back pain.  Dr. 
Walker's diagnosis was fibromyosises and bursitis, with an 
increase in symptoms expected with age.  

In January 1998, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), dated that same month, in 
which he requested that his claim be reopened for a back 
disorder, and that his service-connected disabilities be 
considered for increased ratings.  In particular, the veteran 
noted that his feet hurt all the time, and that he suffered 
from weakness in his legs secondary to back pain.  He also 
reported having a plantar wart on the bottom of his right 
foot.  Along with his claim, the veteran submitted treatment 
notes from the Edwards Clinic, dated from May to September 
1997.  These notes reflect the veteran's complaints of leg 
and back pain.  The veteran was reported to have helped 
replace an engine in an automobile, which required him to 
perform heavy lifting and straining.  

In April 1998, the RO received VAMC Asheville medical 
records, dated from April 1977 to March 1998.  In particular, 
a radiographic study of the veteran's spine, dated in August 
1997, reflected minimal degenerative disc disease between L2-
3, L3-4, and L5-S1.  Additional records noted the veteran's 
complaints of back pain, with a history given of injury in 
service.  In January 1998, the veteran sought treatment for 
his feet, complaining of boils and difficulty walking 
secondary to pain.  On clinical evaluation, the veteran was 
noted to suffer from tinea of the toes with small blisters 
over the sole of the right foot.  

That same month, April 1998, the RO received medical reports 
from Rupert Von Fox, D.C.; Billie J. Smith, C.S.L.P.T.; and 
the Edwards Clinic, dated from May 1997 to April 1998.  These 
reports noted the veteran's treatment for back pain and 
sinusitis.  

Also in April 1998, the veteran underwent a joints 
examination for VA purposes.  He reported the injury to his 
left wrist during service, and also reported that, in 1980, 
he had undergone surgery in which muscle was removed from his 
left forearm.  The examiner noted, as to the veteran's 
history, that "formerly he was right handed but because of 
his weakness, since then, he has been left-handed . . . ."  
He reported his biggest problem was weakness in his left 
wrist, with cold and slight tingling in the middle and ring 
fingers.  On clinical evaluation, the volar surface of the 
left wrist was slightly depressed, with motion of the wrist 
limited to palmar flexion of 70 degrees, dorsiflexion to 60 
degrees, ulnar deviation to 40 degrees, and radial deviation 
to 15 degrees.  Grip strength in the left hand was markedly 
decreased (40 percent) as compared to the right, with a 
somewhat loss of dexterity, and decreased pinprick sensation 
of the ulnar distribution on the left as compared to the 
right.  A two-inch well healed incision was noted over the 
mid-portion of the upper arm, where the veteran indicated 
muscle tissue had been removed.  Flexion strength of the left 
forearm was decreased by 40 percent as compared to the right, 
but otherwise no sensory or motor deficits were observed.  
The examiner's diagnosis was residual GSW of the left wrist 
with limitation of motion. 

The veteran also underwent a VA cold injury protocol 
examination at that time.  He reported sustaining trench foot 
sometime in 1944 or 1945, and being unable to seek medical 
attention at that time due to combat conditions.  At the time 
of his injury, the veteran indicated that his feet had turned 
blue and become very painful.  Since the injury, he reported 
suffering from intermittent blisters on the soles of his 
feet, with increased sensitivity to cold.  He also reported 
that sensation in his feet had become much worse and was 
aggravated by walking.  In addition, the veteran's feet were 
noted to be hypersensitive to cold. and he complained of 
numbness and tingling being present during the past two 
years, although the numbness in his feet was in cold weather 
only.  On clinical evaluation, there were no findings of 
amputation or other tissue loss, or evidence of recurrent 
fungal infection, although the toenails were found to be 
distorted and discolored, and the examiner noted a finding of 
tinea unguium.  On examination of the soles of the veteran's 
feet, there were hyperkeratotic spots in three areas but 
there was no tenderness or evidence of active inflammation.  
Furthermore, the veteran's feet were found to be cold, with 
no evidence of vascular insufficiency.  The examiner's 
diagnosis was residual bilateral trench foot.  

In March 1999, the RO received VAMC Asheville medical 
records, dated from March 1998 to January 1999.  These 
records noted the veteran's treatment for chest tightness, a 
symptomatic hydrocele, right leg pain, and headaches.  In 
addition, the veteran was diagnosed with hammertoes of the 
right foot.  

II.  Analysis

A.  New and Material Evidence

The veteran was previously denied service connection for a 
back disorder, in an October 1996 rating decision.  He did 
not file an appeal, and the decision became final.  In order 
to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the October 1996 RO decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (Court) had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a back disorder, is that which has been submitted since the 
RO entered its decision on this matter in October 1996.  

Evidence submitted since the final RO decision entered in 
1996 includes:

1. Edwards Clinic treatment reports, dated from May 
1997 to March 1998.  
2. VAMC Asheville treatment records, dated from April 
1977 to January 1999.  
3. Reports of treatment from Dr. Von Fox, and Billie 
J. Smith, P.T., dated in April 1998.  
4. Reports of VA examination, dated in April 1998.  

After a review of the record and the applicable law, the 
Board finds that none of the evidence added to the file since 
October 1996 constitutes new and material evidence sufficient 
to warrant reopening the veteran's claim for a back disorder.  
In reaching this conclusion, we note that VAMC Asheville and 
Edwards Clinic medical records, as well as reports of 
treatment from Dr. Von Fox and Billie J. Smith, while 
reflecting treatment for back pain, do not relate the 
veteran's back disorder to active service, and are cumulative 
of previous evidence already considered.  In addition, VA 
examination reports reflected clinical findings with respect 
to the veteran's left wrist and feet, and are thus not 
relative to his claim for a back disorder.  Furthermore, the 
veteran's lay assertions, although they are, no doubt, 
sincerely felt, do not constitute competent medical evidence 
sufficient to reopen a claim.  See Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they do not 
bear directly and substantially upon the specific matter 
under consideration, as required by 38 C.F.R. § 3.156(a).  
That is, they do not provide competent medical evidence that 
the veteran's back disorder is etiologically attributable to 
service.  We note that none of the medical evidence received 
since the previous final rating decision, in 1996, changes 
the previous analysis in any way.  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above (e.g., a lack of medical nexus 
evidence), the newly submitted evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also Carbino v. Gober, 10 Vet.App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  We thus conclude that new and material evidence 
to reopen the veteran's claim for a back disorder, has not 
been presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a back disorder, the 
claim may not be reopened.

We are aware that the veteran's service representative has 
contended that, the veteran's combat experiences were 
inclusive of significant physical trauma.  As such, it 
appears the representative is requesting consideration of 38 
U.S.C.A. § 1154(b) in regard to the veteran's claim.  See 
also 38 C.F.R. § 3.304(d).  Section 1154(b) provides that, in 
the case of any veteran who engaged in combat with the enemy 
in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service incurrence of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.

However, we note that section 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to service.  See Kessel v. West, 13 Vet.App. 9, 
17 (1999), holding that section 1154(b) "does not constitute 
a substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service [emphasis in original]."  See also Beausoleil v. 
Brown, 8 Vet.App. 459, 464 (1996), in which the Court stated 
that, while section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, there is essentially no relaxation as to the 
question of nexus to service, which requires competent 
medical evidence.  Thus, even accepting the veteran's claim 
that he fell down a hill and injured his back on an 
entrenching tool following a shell explosion, which we have 
no reason to doubt, he has not submitted competent medical 
evidence relating his current back disorder to service.  
Therefore, section 1154(b) is not supportive of the veteran's 
claim.  

B.  Increased Ratings

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected cold 
injury residuals of the right and left lower extremities are 
more severe than previously evaluated.  See Jackson v. West, 
12 Vet. App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet.App. 55 
(1994).

With respect to the veteran's service-connected cold injury 
residuals involving both the right and left lower 
extremities, the disabilities are currently assigned 20 
percent disability evaluations under the provisions of 
Diagnostic Code (DC) 7122 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.104.  We note that the criteria 
for cold injury residuals were revised effective January 12, 
1998, prior to the veteran filing his claim for increased 
ratings in February 1998.  The new criteria include 
consideration of symptoms not included in the criteria found 
under that diagnostic code prior to the revision.  

The applicable criteria under DC 7122 provide that a 10 
percent evaluation is warranted for pain, numbness, cold 
sensitivity, or arthralgia of affected parts.  A 20 percent 
evaluation is warranted for pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 30 percent 
evaluation is warranted for pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.

In reviewing the evidence of record, the Board notes that, on 
VA examination in April 1998, the veteran reported suffering 
from intermittent blisters on the soles of his feet with 
increased sensitivity to cold.  He also reported that 
sensation in his feet had become much worse and was 
aggravated by walking.  He complained of numbness and 
tingling being present during the past two years, although he 
indicated that he suffered from numbness in his feet in cold 
weather only.  On clinical evaluation, there were no findings 
of amputation or other tissue loss, or evidence of recurrent 
fungal infection, although the veteran's toenails were found 
distorted and discolored and the examiner noted a finding of 
tinea unguium.  On examination of the soles of the veteran's 
feet, there were hyperkeratotic spots in three areas but 
there was no tenderness or evidence of active inflammation.  
In addition, the veteran's feet were found to be cold, with 
no evidence of vascular insufficiency.  

As noted above, to warrant a 30 percent disability rating, 
the medical evidence must demonstrate pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, and/or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  In this instance, the 
evidence reflects that the veteran does suffer from nail 
abnormalities of both his feet.  Furthermore, he has made 
subjective complaints that the sensation in his feet has 
become much worse.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  

The veteran has complained of pain, numbness, and cold 
sensitivity of his feet bilaterally.  Nail abnormalities of 
his feet have been identified, and he has, in addition, 
complained that sensation in his feet has become worse, 
although this was not objectively demonstrated.  Under the 
reasonable doubt doctrine, where we find an approximate 
balance of positive and negative evidence on the merits of 
the claim, the benefit of the doubt shall be given to the 
veteran.  Since reasonable doubt as to the degree of the 
disability shall be resolved in favor of the veteran, the 
Board finds that the current disability manifestations from 
the veteran's cold injury residuals of both right and left 
lower extremities more closely resemble the criteria for a 30 
percent rating, and, as a result, an increased rating is 
warranted.  38 C.F.R. §4.104., DC 7122 (1999).  

Therefore, in the present case, the evidence does provide a 
basis which permits a higher evaluation.  Specifically, the 
record does demonstrate that the degree of impairment 
resulting from the veteran's cold injury residuals of the 
right and left lower extremity more nearly approximate the 
criteria for the next higher evaluation.  38 C.F.R. § 4.7 
(1999).




ORDER

1. New and material evidence not having been submitted to 
reopen the veteran's claim for service connection for a 
back disorder, the appeal is denied.  

2. Entitlement to an increased rating, to 30 percent, for 
cold injury residuals of the right lower extremity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

3. Entitlement to an increased rating, to 30 percent, for 
cold injury residuals of the left lower extremity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy, Gilbert, 
supra.  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of a GSW of the left wrist, are more severe than previously 
evaluated.  See Jackson, supra.

The veteran's service-connected disability due to a GSW of 
the left wrist involves MG VII, and is currently assigned a 
30 percent disability evaluation under the provisions of DC 
5307 of the Rating Schedule, 38 C.F.R. § 4.73.  The 
applicable criteria provide that, where there is a moderately 
severe injury to MG VII, described as the muscles arising 
from the internal condyle of the humerus, i.e., flexors of 
the carpus and long flexors of fingers and thumb; affecting 
the functions of flexion of the wrist and fingers, a 30 
percent rating (dominant) will be assigned.  A 40 percent 
rating is warranted for severe muscle disability.  38 C.F.R. 
§ 4.73, DC 5307.  Therefore, in order to meet the criteria 
for a 40 percent rating under DC 5307, the veteran must 
demonstrate that the residuals of his GSW to the left wrist 
are severe.  

Guidance in rating muscle injuries, under the current 
criteria, is set out at 38 C.F.R. § 4.56, which discusses 
factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot wounds or other trauma.  The type of injury 
associated with a moderately severe muscle disability is 
described as being from through-and-through or deep 
penetrating wounds by small high-velocity missiles or large 
low-velocity missiles, with debridement, prolonged infection, 
sloughing of soft parts or intermuscular cicatrization.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  38 
C.F.R. § 4.56(d)(3) (1999).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (1999).

Under section 4.56(a), for VA rating purposes, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

In this respect, a review of the evidence of record does 
reflect that the veteran suffered an open comminuted fracture 
with tendon damage.  On VA examination in 1977, see Factual 
Basis, supra, there was a clinical finding of minimal 
involvement of the intrinsics and extensor tendons.  However, 
the Board is cognizant that, while the veteran does suffer 
from diminished grip strength and weakness in his left hand, 
as well as limitation of motion in his left wrist, there has 
never been a medical determination as to the extent, if any, 
of muscle damage to the veteran's left hand and wrist due to 
his gunshot wound.  

The Board notes that we are not competent to ascertain the 
degree to which a disability has manifested itself, or how 
much pain the veteran is experiencing, or any associated 
functional loss, without a solid foundation in the record, 
grounded in medical evidence.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  In this respect, given that the record is devoid 
of medical evidence with respect to the extent of muscle 
damage the veteran experienced as a result of his combat 
wound to the left hand and wrist, and such a finding is 
pertinent to the his claim, a remand is required to further 
assess the residuals associated with his GSW wound of the 
left wrist.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
increased rating claim for residuals of a GSW of the left 
wrist is Remanded to the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for his 
residuals of a GSW of the left wrist 
since January 1999.  The RO should 
request that the veteran furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, and any additional VA medical 
records not yet on file that may exist 
and incorporate them into the claims 
folder.  

2. The veteran should be scheduled for a 
medical examination to evaluate the 
nature and extent of his residuals of 
a GSW to the left wrist.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and 
any evidence added to the record.  A 
notation that such review was 
undertaken should be made in the 
examination report.  The examiner's 
report should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  In 
particular, the examiner should 
determine whether the veteran is left 
or right-handed.  The examiner should 
also report on the extent of muscle 
damage, if any, to the veteran's left 
hand and wrist as a result of his 
combat wound in service.  All muscle 
groups affected should be identified.  
If there is nerve damage associated 
with the gunshot wound, the examiner 
should identify the affected nerves 
and any residual symptomatology.  

3. Furthermore, the examiner should offer 
an opinion as to whether the veteran's 
disability is moderately severe or 
severe, based upon the cardinal signs 
and symptoms of muscle disability, 
i.e., loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

4. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim.  
If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case.  Thereafter, 
the veteran and his representative 
should be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

